Title: From George Washington to Major Samuel Jordan Cabell, 26 August 1779
From: Washington, George
To: Cabell, Samuel Jordan


        
          Dr Sir
          West point August 26: 1779
        
        Mr Harrison has laid before me Two Letters, which he had received from you, and also a Certificate signed by Colo. Davies and Generals Muhlenburg and Woodford respecting your right to promotion to a Lieutenant colonelcy. I have considered the matter, and, from the high opinion I have of your merit and services, I am sorry to find there are difficulties in your case; and that the principles & practice which have been adopted & pursued in similar instances, will not authorise an allowance of your claim in the extent it is made. The point to which I allude at present; is the date from which you claim to rank. This can not be granted, consistently with the system of Arrangement, though on a large & liberal scale of justice and generosity you might be well entitled to it; and your rank when you are promoted, must be governed by some event posterior to the reduction of the Virginia line at the White plains. There is some degree of hardship in the matter; but being the effect of the arrangement, I flatter myself the same zeal which has hitherto marked your conduct & which led you to continue a Major, will induce your chearful acquiescence. I am also concerned that this is not the only difficulty that occurs. It appears to me that it will be an Act of the highest justice, to place the Officers who are prisoners—and who were arranged in the first instance as Supernumerary, in the vacancies as they happened—and before any new promotions. I don’t know how far this may be agreable to your ideas or expectation and that of the line; but it seems to correspond with your Letter of the 17th to Mr Harrison. If this system is

practised on which as I have observed appears to be right, besides preserving the claims of the prisoners it will simplify the arrangement of the line—remove innumerable difficulties & put it on the same footing with every other in the Army. Nor would this be attended with any injury to any Officer—as the whole would be promoted at the precise time—or at least would obtain Commissions, giving them rank when their titles accrued—which, besides working no injustice to themselves, would prevent a wrong to the rest of the Army. Under this regulation you will be intitled to the fourth vacant Lieutenant Colonelcy that happens. I have written to Genls Woodford & Muhlenburg and requested them to inform me of the sentiments of the Field Officers present respecting this mode and I have also written to the Board of War for a Copy of the Arrangement made at Middle Brook, which is not only necessary upon this but some other occasions. The Lieutenant Cols. who have resigned are those mentioned in the list below. I am Sir with great esteem Yr Most Obedt sert
        
          Go: Washington
        
      